DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 08/12/2022 has been entered. Claims 66, 68-70, and 93-97 are pending in this US patent application. Claims 69 and 93-95 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2022.
Claims 66, 68, 70, and 96-97 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 08/12/2022 has been received and considered.

Withdrawn Rejections
	All rejections of claim 67 set forth in the previous Office action are withdrawn in light of the amendment of 08/12/2022, which cancelled these claims.
	The rejection of the claims under 35 U.S.C. 112(b) as being indefinite as set forth in the previous Office action is withdrawn in light of the amendment of 08/12/2022, which removed the indefinite term “significantly different” from claim 66.
	The rejection of the claims on the ground of nonstatutory double patenting as set forth in the previous Office action is withdrawn in light of Applicant’s argument that the claims of the ‘362 patent do not recite l-2-hydroxyglutarate.

Claim Interpretation
The preamble of claim 66 recites a method of “treating tissue hypoxia or hypoxia-induced injury in a subject”. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02 (II). As such, any prior art that reads on administering supplemental oxygen therapy to a subject who has been determined to have a level of L-2HG that is significantly different from a reference level correlated with normoxia will be interpreted to read on the entirety of claim 66.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 66, 68, 70, and 96-97 remain rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., J. Inher. Metab. Dis. 19: 335-343 (1996), in view of Steinhorn, Clin. Ped. Emerg. Med. 9: 169-175 (2008).

Chen teaches a patient with l-2-hydroxyglutaric aciduria (see entire document, including page 336, paragraph 2). Levels of l-2-HG in the patient were about 58 times higher in urine and about 64 times higher in plasma than the l-2-HG levels seen in controls (page 337, Table 1; cf. claims 96-97; cf. claim 66 [“…a subject who has been determined to have a level of…l-2HG…that is elevated at least two-fold compared to a reference level correlated with normoxia”]; the Examiner notes that, because the controls were not disclosed to be in a hypoxic state, they can be assumed to be normoxic, and so the control l-2-HG levels of Chen are “correlated with normoxia”). The l-2-HG levels were measured by a GC-MS assay (page 337, paragraph 3; cf. claim 70). The patient was cyanotic and clearly suffered episodes of hypoxia (page 336, paragraph 5; page 341, paragraph 2).

However, Chen does not teach the administration of supplemental oxygen therapy to the patient.

Steinhorn teaches that oxygen therapy should be provided to a cyanotic neonate (see entire document, including page 175, left column, paragraph 2; cf. claim 68; cf. claim 66 [“…administering a therapy directed to tissue hypoxia or to hypoxia-induced injury”]).

While Chen does not teach the administration of supplemental oxygen therapy to the patient with l-2-hydroxyglutaric aciduria, it would have been obvious to one of ordinary skill in the art to do so because Chen teaches that the patient is a neonate and was cyanotic and because Steinhorn teaches that oxygen therapy should be provided to cyanotic neonates. One of ordinary skill in the art would have a reasonable expectation that providing oxygen to the cyanotic neonatal patient with l-2-hydroxyglutaric aciduria of Chen would provide at least some level of treatment of the cyanosis.
Therefore, claims 66, 68, 70, and 96-97 are rendered obvious by Chen in view of Steinhorn and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Chen in view of Steinhorn. Applicant states that Chen discloses a patient with l-2-hydroxyglutaric aciduria, cyanosis, and hypoxia and states that the Examiner’s rejection relies upon the assumption that the cyanosis and hypoxia in the patient of Chen are abnormalities inherent to l-2-HGuria. Applicant states that cyanosis and hypoxia are not commonly observed in patients with l-2-HGuria, citing Kranendijk and Gygax. Applicant states that Chen does not suggest that cyanosis and hypoxia are relevant to other patients with l-2-HGuria or suggest a causative link between cyanosis or hypoxia and increased levels of l-2-HG. Applicant states that, accordingly, there would have been no reason that a skilled person reading Chen would have expected that the increased levels of l-2-HG resulted from the cyanosis or hypoxia in the patient (remarks, pages 4-7). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the instant claims are drawn not to a causative link between cyanosis/hypoxia and increased l-2-HG levels. Rather, instant claim 66 recites a method of administering a therapy directed to tissue hypoxia to a subject who has been determined to have a level of l-2-HG that is elevated at least two-fold. The elected species of therapy is supplemental oxygen therapy. As discussed above, Chen teaches a cyanotic neonatal patient with elevated levels of l-2-HG, and Steinhorn teaches that supplemental oxygen therapy should be provided to cyanotic neonates. As such, it would have been obvious to one of ordinary skill in the art to administer supplemental oxygen therapy to Chen’s cyanotic neonatal patient with elevated l-2-HG levels. The art need not teach that cyanosis or hypoxia are common symptoms of l-2-HGuria for it to have been obvious to one of ordinary skill in the art to administer supplemental oxygen therapy as taught by Steinhorn to the cyanotic neonate with elevated l-2-HG levels taught by Chen.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        10/17/2022